Title: From Alexander Hamilton to Staats Morris, 8 November 1799
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir,
            NY. Nov. 8th. 1799
          
          I have received your letter of the second instant. The arrangment with respect to fuel which was transmitted to you by Major Hoops was only provisory—
          It has not yet been confirmed, and the old antecedent regulations will govern till further orders. I have written to the Ast Qur Mr. Genl concerning the deficiency of fuel of which you complain and given him the necessary directions.
          With consn.
          Captain Morris—
        